Citation Nr: 1825496	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for alcoholism/dementia due to alcoholism.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to October 1972 and from November 1972 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2018, the Veteran testified during a travel board hearing before the undersigned; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran's alcoholism is not service-connectable on a direct basis.

2.  The Veteran does not contend, nor has he established that his alcoholism or residuals of alcoholism is proximately caused by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for alcoholism/dementia due to alcoholism is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

The Veteran contends that his alcoholism is etiologically related to his active service.  He has alleged that the culture and environment of military service exposed him to alcohol at a high level, resulting in his dependency.  Further the Veteran adds that his alcoholism is the reason for most if not all of his current medical problems, to include his memory loss.

There are special considerations that apply to claims involving alcoholism or alcohol abuse.  Specifically, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed after October 31, 1990.  As the Veteran's claim was filed after October 31, 1990, this prohibition applies to his claim.

The Board notes, however, that the Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

For clarity, where drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Service connection is not precluded if alcohol abuse is secondary to a service connected disability, such as if a veteran has, as an example, PTSD and used alcohol and/or drugs to self-medicate.  Id.  Even if a veteran has a service connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service connected disability.  Id., at 1378.  In this case, the Veteran is service connected for lumbar strain.

The Board has reviewed written statements from the Veteran and his wife.  These statements do not allege the Veteran's alcoholism is the result of his service-connected back condition.  As stated earlier, the Veteran reports that he began drinking in service and was encouraged to drink by his sergeant.  The Veteran's wife wrote a statement stating that when she met the Veteran he was a soldier and that at that time she knew him to drink large amounts of alcohol daily.  "He blame[s] it on the Army putting a lot of pressure on him physically and mentally."  See Authorization and Consent to Release Information to VA Dated September 29, 2010.  The information from the Veteran and his spouse is credible.  

The Veteran testified before the undersigned at a travel board hearing in February 2018.  The Veteran testified that during service, when his duties began to suffer as a result of his drinking, he was prescribed Antabuse for treatment.  See February 2018 Hearing Transcript at page 4.  At this time, the Veteran testified that he was stationed in Hawaii where he was involved in several car accidents as a result of his continued drinking.  He left Hawaii in 1975 and was transferred to Georgia.  He says at that time he was asked if he wanted to resume his Antabuse treatment to which he declined.  "I told them 'no', I didn't know [a] thing about alcoholism, I was already in it by then."  Id.  The Veteran also testified to drinking as a result of having "grief" while in service.  The undersigned inquired of the Veteran to obtain clarity about this statement.  The Veteran clarified that the grief he spoke of was due to the danger he felt he placed others in as a result of his drinking and motor vehicle accidents.  "...I'd just feel so bad about what I could've did, feeling like very remorseful for what I did, but you still go back and do it again, and I had several accidents like that."  Id. at page 9.  "So, I did go through grief periods.  If I went out to the club and got too drunk then I would feel bad the next day."  Id.  The Veteran testified that his drinking got worse after his son was killed in 2006.  Id. at 18.  The Veteran's wife testified that the Veteran drank after service as well.  She testified that he failed to maintain employment as a result of his drinking and that she worked two jobs.  Id.

Consequently, the Veteran self identifies as a recovering alcoholic with four (4) years of sobriety.  The Board commends the Veteran, and acknowledges the difficulty in maintaining sobriety.  However, the Veteran has testified that he drank alcohol during his active service, and afterwards, of his own accord.  Further, the Veteran has not alleged, that his alcoholism is due to his service connected back condition.  Therefore, the Board finds that service connection for alcoholism is not warranted as a matter of law.

Unfortunately, as noted above, the law prohibits service connection for alcoholism or residuals of alcoholism on a direct basis, and there is no evidence of record that his alcoholism is secondary to a service connected disability.  See Allen.  Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism/dementia due to alcoholism.  38 U.S.C. §§ 105, 1131; 38 C.F.R. §§ 3.301, 3.303 (2017).

ORDER

Entitlement to service connection for alcoholism/dementia due to alcoholism, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


